    Case 1:15-cv-03902-AJN-HBP Document 50 Filed 12/07/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
MARIO VALDIVIEZO,

                       Plaintiff,            15 Ci v. 3 902   (AJN) (HBP)

     -against-                              ORDER

CAPT. BOYER, GRVC, et al.,

                       Defendants.

---------   -------------------------x


            PITMAN, United States Magistrate Judge:


            This matter has recently been remanded to the District

Court by the Court of Appeals, and it appears from the docket

sheet that discovery has never been conducted.        Because plaintiff

is incarcerated, it is impractical to have an in-person

conference to discuss scheduling.     Accordingly, I propose the

following schedule for pretrial proceedings in this matter:

                 1.   Any motions to amend the pleadings or to join

            additional parties shall be served and filed no later

            than February 11, 2019.

                 2.   All parties shall make all disclosures

            required by Fed.R.Civ.P. 26(a) (1) no later than

            February 11, 2019.

                 3.   All discovery is to be completed no later than

            June 11, 2019.

                 4.   If plaintiff intends to rely on the testimony
     Case 1:15-cv-03902-AJN-HBP Document 50 Filed 12/07/18 Page 2 of 3



          of an expert witness, he is to make all disclosures

          required by Fed.R.Civ.P. 26(a) (2)      (expert disclosures)

          no later than April 11, 2019.

                5.   If defendants intend to rely on the testimony

          of an expert witness, they are to make all disclosures

          required by Fed.R.Civ.P. 26(a) (2)      (expert disclosures)

          no later than May 13, 2019.

                6.   Dispositive motions, if any, shall be served

          no later than June 28, 2019.

                7.   The Pretrial Order in the form required by

          Judge Nathan's rules, along with all other pretrial

          submissions required by Judge Nathan, shall be filed no

          later than July 31, 2019 or thirty (30) days after the

          decision on any dispositive motion, whichever is later.



          No later than January 7, 2019, the parties shall advise

me in writing whether they object to the proposed schedule.

Unless I hear an objection, it is my intention to enter an Order

reflecting the dates proposed above.

Dated: New York, New York
       December 7, 2018

                                        SO ORDERED



                                        Hz~/~
                                        United States Magistrate Judge

                                    2
     Case 1:15-cv-03902-AJN-HBP Document 50 Filed 12/07/18 Page 3 of 3



Copy mailed to:

Mr. Mario Valdiviezo
DIN 15 A 2295
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, New York 12051-0999


Copy transmitted to:

Counsel for Defendants




                                    3
